Opinion by
Mr. Justice Elkin,
The appellant brewing company, a domestic corporation, was refused a license on the sole ground of the applicant being an unfit corporation to be licensed. The learned judge of the quarter sessions filed an opinion in which the reason for refusing the license and the character of the weight of the evidence relied on to sustain the order of refusal are clearly stated. This opinion in its entirety is as follows, to wit: "At the hearing of this application there were presented petitions favoring the application and remonstrances against the granting of the license, by reason of the unfitness of the applicant. The petitions filed contained the names of about three thousand residents of the county and the remonstrances the names of about five thousand residents of the county entitled to the court’s consideration. Of the remonstrants about two thousand were men and three thousand, women. From an examination of these petitions and remonstrances, having due regard to the number and character of the petitioners and remonstrants, we find that the weight of the evidence rests with the remonstrants and that the unfitness of the applicant is established by the weight of the evidence. Whenever in the opinion of the court this fact should be found from the evidence, the statute under which the application is made requires that the license shall be refused.”
An examination of the opinion shows that the question of fitness was determined at the hearing upon the record made up by the application, the additional petitions favoring the license and the remonstrances filed against the granting of it. The record thus made up forms the pleadings in the case and is now properly before this court for review: Brewing Com*59pany’s Petition, 127 Pa. 523. There is thus presented for determination the narrow question, Does the weight of the evidence gathered from the petitions and remonstrances furnish a legal reason for refusing the license? The only averment contained in the remonstrances is that the applicant is not a “fit corporation” to be licensed, and upon this naked averment more numerously signed by persons who objected to the granting of the license than by those who favored it, the learned judge found that the unfitness of the applicant had been established by the weight of the evidence. The application was made under the Act of June 9, 1891, P. L. 257, which relates to wholesale dealers, brewers, distillers, rectifiers, compounders, bottlers, storekeepers and agents. The most casual reading of this act will show that the draughtsman had in mind primarily the granting of licenses to natural persons, and the phraseology as well as the requirements followed this primary purpose. As for instance one of the jurisdictional facts to be averred in the application is the place of birth of the applicant, and, if a naturalized citizen, when and where naturalized. While this is an imperative requirement of the act as applied to natural persons, it cannot of necessity apply to a corporation. There are other statutory provisions and requirements which cannot in the very nature of things apply in the same manner to natural and artificial persons. While the obvious purpose of the act under which this application is made is to regulate the granting of licenses to individuals, this court in order to give general effect to the spirit and purpose of the license laws in restraining the sale of liquors, has held that corporations created for the purpose of manufacturing and selling liquors, come within its purview, and that the proceedings in the granting of licenses to such corporations are assimilated as far as may be to the licensing of natural persons. The assimilative process, however, must necessarily have due regard to the natural and legal distinctions relating to each class of applicants. There can be no doubt that the words “fit persons” used in the act were intended to apply primarily to individuals, and the question raised by this record is in what manner ought these words be *60made applicable to a corporation seeking a license. In determining the fitness of a natural person and of a corporation very different questions arise. In the case of an individual the qualities of the man, such as moral character, temperate habits, business integrity, citizenship and other kindred matters, are the important and frequently the controlling considerations with the court. With corporations the inquiry is different. A corporation has no personal attributes and must be judged by its corporate acts. In the present case the only averment in the remonstrances upon which the court based its finding is that the applicant is not a “fit corporation” to be licensed. This is clearly not sufficient. This corporation was created by the commonwealth with the authority to do the business in which it is engaged. To hold upon the naked averment of an individual or a large number of individuals that á corporation is not fit to engage in the business for which it was created would be to challenge the power of the legislature to authorize its incorporation and such a contention could not be seriously made. Of course, a corporation made fit by the act of incorporation to engage in the manufacture and sale of liquor may become unfit within the meaning of the license laws by corporate acts committed in violation of law by its directors, officers and authorized agents. In this sense the fitness of a corporation presenting an application for a license may be inquired into. When unlawful acts such as selling on Sunday, or to minors, or to persons of known intemperate habits, or any other violations of the law, are relied on to defeat the application, the evidence whether presented in a remonstrance or produced by witnesses at the hearing must establish to the satisfaction of the court the unlawful acts complained of. Such evidence must come from persons who know the facts, and numerously signed petitions or remonstrances expressing the views of the signers on the license question generally can have no weight in determining whether particular sales had been made, or specific acts had been committed, in violation of law.
Again the learned judge who passed upon the application in the opinion above quoted states in substance that the *61petitions filed contain the names of about 3,000 residents of the county and the remonstrances the names of about 5,000 residents entitled to consideration, and having due regard to the number and character of the signers, he finds the weight of the evidence to be with the remonstrants and that the unfitness of the applicant is thus established. As has been hereinbefore pointed out, the unfitness of a corporation cannot be established in this manner, and it is immaterial which side to the controversy preponderates in numbers. If, however, it was intended to announce the principle that the judgment and discretion of the court are absolutely and conclusively bound by the preponderating number of the petitioners or remonstrants, such a conclusion would be clear error. This in effect would amount to a substitution of the wishes or convictions of-a majority of the signers for the judgment of the court, and this is not the law. The act imposes upon the court the duty to hear and determine, and the judge must decide whether the weight of the evidence, or all of it, makes out a case which in the exercise of a legal discretion requires a refusal. Having due regard to the number and character of the signers does not mean that in a judicial proceeding the issue resolves itself into a problem in arithmetic in which the court simply adds the columns and announces the result. In the granting of licenses to wholesale and retail dealers the question of necessity, applicable alike to corporations and to natural persons, is of first importance, and in such cases nearly every resident of a community has a fixed opinion upon this question which can as well be indicated by signing a petition or remonstrance as in any other manner. In an issue of this kind the number and character of signers should have great weight with the court. As to a brewing company the question of necessity cannot arise because it is so expressly written in the law, and if the applicant be a corporation, its unfitness must be established by evidence showing the commission of unlawful acts. If the applicant be an individual, moral character, temperate or intemperate habits, business integrity, and other personal qualities may always be inquired into. In such a case, however, the evidence *62whether by remonstrance or by oral testimony should come from persons who know the facts relied on to establish the unfitness of the applicant in the respects charged. If the applicant be a corporation, questions of moral character, intemperate habits and other personal qualities cannot be raised because in no proper legal sense can such attributes relate to a corporate entity. The only method of establishing the unfitness of a corporation is to show that in the conduct or management of its business it has been guilty of violating the law. It is clear, therefore, that in the hearing of such an application numerously signed petitions or remonstrances by persons without knowledge of any unlawful act or acts having been committed should have no weight in determining whether the applicant had been guilty of violating the law.
The learned Superior Court in reviewing this case suggested that the language of the opinion permits the presumption that other evidence besides the remonstrances may have been considered in determining the propriety of granting the application. We do not so read or understand the language used. No one can read the opinion and give reasonable interpretation to its meaning without concluding the learned judge who wrote it meant what he said and said what he meant. He has specifically, stated the evidence upon which he relied and has given the reason which moved him to refuse the application, and we are not at liberty to presume he intended something else. When on appeal there is a reversal the form of the order is within the power and discretion of the appellate court reviewing the case. It may be a procedendo as in Pollard’s Petition, 127 Pa. 507, and in Johnson’s License, 156 Pa. 322; or it may be a positive direction that the license be issued as in Donoghue’s License, 5 Pa. Superior Ct. 18, and Distiller’s License, 6 Pa. Superior Ct. 92; or in exceptional cases mandamus may he to compel the granting, as in Prospect Brewing Company’s Petition, 127 Pa. 523.
Order reversed and license directed to issue. Costs of appeal to this court to be paid by appellees and in the courts below to be paid as there ordered.
*63Mestrezat, Potter and Stewart, JJ., dissent.